Citation Nr: 0307313	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  95-27 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The veteran perfected a timely 
appeal with respect to the issues of entitlement to service 
connection for a back disorder and for headaches.  The case 
was previously before the Board in September 1997, when it 
was remanded for further development.  During the pendency of 
the appeal, in June 2001, the RO granted service connection 
for headaches, and assigned a 10 percent rating effective 
July 21, 1998.  In view of the foregoing, this issue has been 
resolved and is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The 
case is again before the Board for appellate adjudication 
with respect to the back issue.

A hearing was held before a Member of the Board sitting in 
Little Rock, Arkansas, in May 1997.  A transcript of this 
hearing has been associated with the claims file.  By a 
letter dated in November 2002, the veteran was advised of 
that the Member of the Board who conducted that hearing is no 
longer employed by the Board and he was given 30 days to 
request another hearing.  The veteran was advised that if he 
did not respond within 30 days, the Board would assume that 
he did not want an additional hearing and proceed 
accordingly.  The veteran did not respond.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  A back disorder was first clinically identified several 
years after the veteran's release from military service, 
following a work-related injury, and is not shown to be 
related to military service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim and whether he or VA bears the 
burden of producing or obtaining that evidence or information 
by means of the discussions in the April 1994 rating 
decision; July 1994 statement of the case; September 1997 
Board remand; September 1997 letter from the RO; and the June 
2001 supplemental statement of the case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO has made multiple 
attempts to obtain the veteran's service medical records, 
private medical records, VA medical records, and has provided 
the veteran with several VA examinations to clarify the 
nature and etiology of the veteran's back disorder.  Further, 
the veteran has been afforded a Travel Board hearing.  As 
such, VA's duties under the VCAA have been satisfied.

Legal Criteria.  VA law and regulations provide that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  The veteran has submitted a motor 
vehicle accident report, dated in January 1979, which 
indicates that the veteran was involved in a collision during 
his period of active military service.  A lay statement 
submitted by a fellow service member indicates that she 
witnessed the accident, in which the veteran was riding a 
motorcycle.  The statement indicates that, after the wreck, 
the veteran complained of back, neck and knee pain.

The veteran's service medical records are, however, negative 
for any diagnoses with respect to a low back disorder.  
Indeed, a January 1980 clinical record reflects that the 
veteran was well-developed, well-nourished, and in no 
apparent distress.  A December 1980 medical record does 
reflect complaints of back pain, although no relevant 
clinical findings or diagnoses were noted.  At the time of a 
December 1980 admission for elective repair of a hernia, it 
was noted that the veteran denied any other medical 
illnesses.  His past history was negative for findings of a 
back disorder.

Following service, chiropractic records reflect that the 
veteran injured himself in May 1983 in an on-the-job 
accident, in which he ran into a tree.  The veteran indicated 
that the accident resulted in, among other things, a stiff 
neck and back.

Private medical records dated in April 1988 reflect that the 
veteran had fallen two days previously from a twelve to 
fifteen foot pole, striking his right shoulder.  Since then, 
the veteran reported having had some pain in his lower 
thoracic area, and muscle spasms up and down the 
paravertebral column bilaterally.  The examiner noted 
straightening of the lower thoracic curve, which seemed to 
match the area of maximum muscle tenderness to palpation.  
The veteran had a full range of motion, but was 
uncomfortable.  The veteran was advised to take a week off 
and "get over this."

The following year, in November 1989, the veteran was seen at 
the Parker Orthopedic and Spine Institute, P.A., where he was 
referred following a workplace accident.  The attending 
physician noted that in September 1989, the veteran had 
developed the onset of low back pain when drilling a hole in 
the ground while working for Empire Communications, DBA Cable 
Vision.  He had developed radicular symptoms down the 
posterior aspect of the right leg to the right foot.  X-rays 
taken of the lumbar spine showed no fractures, dislocations, 
or other abnormalities.  The diagnostic impression was of 
intervertebral disc derangement of the lumbar spine.  Eleven 
days later, the veteran returned for a follow-up of his back 
pain.  The outpatient record reflects that he had a 
degenerative disc at L4-5 and L5-S1 with probable herniation 
and/or bulge at both of these levels.  It was noted that he 
was doing "much better."  The veteran continued to be seen 
at the Parker Orthopedic and Spine Institute through May 1991 
for continued intermittent low back pain.

In May 1991, the veteran presented at Neurosurgical 
Associates with complaints of back and leg pain.  The veteran 
recounted his job-related injury of September 1989.  He 
reported that no previous job related or recreational injury 
ever produced such pain.  The examiner's relevant impression 
was of (1) L4 disc protrusion, paramedian and left; (2) 
minimal L5 disc protrusion; (3) intractable back and 
bilateral leg pain currently right greater than left, 
secondary to disc protrusion; (4) mechanical low back pain - 
chronic lumbar myofascitis.

In July 1991, the veteran underwent a partial hemilaminectomy 
L4 left, foraminotomy, lateral recess decompression and 
removal of L4 disc protrusion at the St. Edward Mercy Medical 
Center.

In May 1993, the veteran underwent a VA spine examination, at 
which time he reported injuring his low back in the 1979 
motorcycle accident.  He indicated that he was treated 
medically, but that x-rays were not made, and that his back 
continued to be painful intermittently from 1979 until 1991.  
Since his July 1991 partial hemilaminectomy, he had not been 
evaluated further.  Diagnosis was of degenerative disc 
disease, status-post surgery, and chronic lumbosacral spine 
strain/pain syndrome.

Following the September 1997 Board remand, the veteran 
underwent another VA examination in July 1998.  At that time, 
he reported that he was unable to walk the day following his 
January 1979 accident, and was not able to function due to 
back pain for an additional four to five days.  He stated 
that he was examined at the Tindall Air Force Base and was 
diagnosed with back strain.  Muscle relaxants were 
prescribed, and he was taken off duty for four to five days.  
Following an objective evaluation, the examiner's impression 
was of (1) low back pain secondary to degenerative 
discopathy, L4-L5; (2) congenital variation, transverse 
process, left L5; and (3) lumbar radiculities with 
radiculopathy sensory change, left, secondary to above.  
After reviewing the veteran's claims file and examining the 
veteran, the examiner opined that, "The [veteran's] current 
manifestation etiology is more logically explained as the 
results of the twisting accident of 1989 and resultant 
surgery of 1991."  Another VA physician opined that, "The 
medical records available appear to indicate that [the 
veteran's] left L5 radiculopathy is most probably a residual 
deficit from his industrial accident in 1989, rather than any 
accident to his lumbosacral spine while he was in the 
military."

Analysis.  The veteran contends that he currently suffers 
from a back disorder as a result of a motorcycle accident 
during his military service.  However, the veteran's service 
medical records are negative for any clinical findings with 
respect to a back disorder.  Although the RO has requested 
treatment records from specific military hospitals identified 
by the veteran, these requests have all produced negative 
responses.  The first evidence of medical treatment for this 
condition did not occur until several years after service, 
following a workplace injury.  Indeed, the veteran has 
suffered several work-related injuries to his back since 
active military service.

In July 1998, two VA examiners opined that there was no 
relationship between the veteran's service and his current 
back disorder.  Rather, both physicians attributed the 
veteran's back pathology to his 1989 industrial accident.  In 
summary, the preponderance of the evidence is against the 
veteran's claim that his back disorder was incurred during 
his period of military service.

In reaching this conclusion, the Board acknowledges that all 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  Because the 
preponderance of the evidence is against the veteran's claim 
in this case, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for a back disability is 
denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

